DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 18 November 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-8 and 11-17 are pending for examination.
Claims 9 and 10 are canceled.
Claims 1, 3, 4, 7 and 8 are currently amended.
Claims 11-17 are new.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 18 November 2021.
Amendments to the drawings have not been submitted with the amendment filed 18 November 2021.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 21 December 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the title of the invention:
Change the title of the invention to the following new title of the invention:
--FILL-PACKAGING METHOD FOR PLURAL ROWS AND FILL-PACKAGING MACHINE FOR PLURAL ROWS--.
Explanation for Examiner’s Amendment
The title of the invention has been amended so that it is consistent with the claimed invention.
Allowable Subject Matter
Claims 1-8 and 11-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the method for simultaneously and continuously manufacturing fill-packaged bodies of plural rows formed by filling a packing material into a package bag made of a plastic film is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 

“the sealing and cutting process is a process that a longitudinally border sealed portion is continuously formed in one or more widthwise positions of the wide-width cylindrical body continuously unreeled in the longitudinal direction by a pair of longitudinal sealing and cutting rolls, while a widthwise central part of the longitudinally border sealed portion is continuously cut in the longitudinal direction to cut out the wide-width cylindrical body into a plurality of narrow-width cylindrical body rows arranged side by side …
the longitudinally border sealed portion is cut out by the pair of longitudinal sealing and cutting rolls so as to leave a sealing width of not less than 0.3 mm but not more than 3.0 mm in each of the narrow-width cylindrical body rows.”
Regarding independent claim 3: the subject matter of the fill-packaging machine for plural rows of simultaneously and continuously manufacturing plural rows of fill-packaged bodies formed by filling a packing material into a package bag made from a plastic film is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 3 includes the following limitations which, in combination with the other structural limitations set forth in claim 3, are what make the subject matter of claim 3 allowable over the prior art:
“a pair of longitudinal sealing and cutting rolls…

The prior art, see for example the Ebihara reference (JP 2005-145473), teaches methods and machines for forming plural rows of packages.  The prior art, see for example Futase (JP 2001-97393), teaches a finished package which has a sealing width of not less than 0.3 mm but not more than 3.0 mm (Futase teaches a longitudinal sealed portion (2) which is disclosed as being of a sealing width of 0.45 mm or more), but fails to teach or disclose how such a sealing width is made or the machine for making the sealing width.  Thus, the prior art does not teach or disclose a method or machine which includes the limitations quoted above with regard to each of the independent claims.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3 January 2022